SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Pamela Bond appeals from an order of the United States District Court for the Southern District of New York denying her motion for reconsideration of a March 26, 2001 order dismissing her complaint for lack of subject matter jurisdiction. We affirm.
We review the district court’s denial of a Rule 60(b) motion for abuse of discretion. Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir.1998). The complaint alleges that Ms. Bond’s former husband committed improprieties in the course of a custody dispute in the state courts of Connecticut and Maryland. See Bond v. Bond, No. 01-CV-2544 at 1-2 (S.D.N.Y. March 26, 2001). The district court dismissed the complaint sua sponte on the ground that the subject matter of the dispute — child custody — fell within the domestic relations exception to federal jurisdiction. See id. (citing and discussing Ankenbrandt v. Richards, 504 U.S. 689, 112 S.Ct. 2206, 119 L.Ed.2d 468 (1992)). Bond did not appeal from that dismissal.
Seventeen months later, on September 3, 2003, Bond filed a motion for reconsideration pursuant to Rule 60(b). The district court denied the motion on the grounds that it was untimely (ie., relief pursuant to subsections (1), (2) or (3) was not sought within one year of the district court’s earlier dismissal), and that Bond had alleged no mitigating circumstances warranting reconsideration pursuant to subsection (6) (permitting discretionary reconsideration *24for “any other reason justifying relief from the operation of the judgment”). See Bond v. Bond, No. 01-CV-2544 at 1-2 (S.D.N.Y. Oct. 8, 2002). On the merits, the district court ruled that Bond alleged no circumstances warranting an exercise of the district court’s discretion to reconsider her case pursuant to any provision of the Rule. Bond offers no persuasive challenges to these rulings.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.